Title: William Cocke to Thomas Jefferson, 24 February 1813
From: Cocke, William
To: Jefferson, Thomas


          
            My Dear Old & ever admired friend 24th February 1813
            I am now in Camp in East Florida and have the exquesate pleasure to Announce to you the termination of a glorious Campaign against the Seminolea Indians the East Tennessee Volunteers have done them Selves much honor they have faught bravely & we have Injoyed the pleasure to See Our enemy driven from their amboscades hamocks & Marshes in every direction we Killd I believe about twenty or thirty of the bravesst of them the Rest we put to flight we took Seven Prisoners about five hundred head of Cattle & horses about fifteen hundred bushels of Corn and burnt three hundred & Eighty Six Houses our loss was one man Killd & five wounded none Mortal the man we losst was Lieutinet John M Smith a young man of Great worth he faught bravely & Dyed Died Gloriously we are now on Our Return to Tennessee Should you incline to wright me a line it will at all times Give me Great pleasure to hear from you and Such of my friends as may incline to Correspond with me yours most Sincearly
            
              Wm Cocke
          
          
            Direct to Rutledge
          
        